Alice Robie Resnick, J.,
dissenting. At first glance, it seems appropriate that any attorney who “intentionally misrepresents a crucial fact to a court in order to effect a desired result” should be suspended for an appropriate period of time. However, I do not believe it to be the province of this court to mandate such discipline through syllabus law. We have placed broad discretionary power in the hands of the members of the Board of Commissioners on Grievances and Discipline, but today we are usurping that authority by telling the board that *18anyone who falls within the conduct of this syllabus law, without exception, “will be suspended from the practice of law in Ohio.”
It is the place of the board to make recommendations to us regarding the discipline of members of the bar, and it certainly should not be this court’s place to announce in advance the sanction which will automatically be forthcoming from this court when a particular set of circumstances occurs. The panel has the opportunity to see and hear the witnesses and the respondent. After the hearing, the board is in a unique position to recommend to the court what sanction should be imposed. Gov.Bar R. V(2)(B) provides that “[t]he Board shall receive evidence, preserve the record, make findings, and submit recommendations to the Supreme Court * * (Emphasis added.) See, also, Gov.Bar R. V(6), detailing the procedures by which the board makes a recommendation to the court in the appropriate case. Furthermore, Section 3(D) of the Rules and Regulations Governing Procedure on Complaints and Hearings Before the Board of Commissioners on Grievances and Discipline of the Supreme Court provides that “the hearing panel and the Board * * * retain sole power and discretion to make a final recommendation to the Ohio Supreme Court on the appropriate sanction.”
It has always been my opinion that our disciplinary procedures function best when the court distances itself from the work of the board, rather than setting up hard and fast rules that will predetermine a particular case, as the majority does today. I continue to adhere to the belief that the sanction in each and every disciplinary case should be determined based upon the particular facts of that case. See Disciplinary Counsel v. Baker (1992), 65 Ohio St.3d 302, 305, 603 N.E.2d 990, 992 (Resnick, J., dissenting).
In conclusion, I agree with the recommendation of the board in this case that respondent should receive a public reprimand, given the number and quality of the mitigating factors. Because I do not accept the majority’s statement that the recommended public reprimand is “clearly inappropriate,” and because I do not accept the majority’s decision to use this case to generate syllabus law, I respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.